Citation Nr: 1528383	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-44 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent prior to May 11, 2012, and as 70 percent since May 11, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 11, 2012.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, this matter has been transferred to the RO in Pittsburgh, Pennsylvania.

In May 2011, the Board denied entitlement to an increased rating for PTSD, rated at 50 percent disabling.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which vacated the Board decision and remanded the claim for development pursuant to an October 2011 Joint Motion for Remand (JMR).

Pursuant to the October 2011 JMR, the Board remanded the claim for additional development in April 2012, namely to provide the Veteran with a contemporaneous VA examination.  

Subsequent to the April 2012 Board remand, the RO granted the Veteran's appeal for an increased rating for his service-connected PTSD in December 2012.  The Veteran was assigned a 70 percent disability rating, effective May 11, 2012. However, a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for an increased disability rating for PTSD prior to and since May 11, 2012, remains on appeal before the Board.

A May 2013 Board decision continued the 50 percent rating for PTSD prior to May 11, 2012, and continued the 70 percent rating for PTSD since May 11, 2012.  The Veteran again appealed the May 2013 Board decision to the Court.  In August 2014, the Court issued a Memorandum Decision that vacated the portion of the Board's decision that denied increased rating for PTSD and remanded the claim to the Board for further proceedings.

At the time of the May 2013 Board decision, the Veteran had been represented by Vietnam Veterans of America.  Subsequently, in July 2013, the Veteran submitted another VA Form 21-22 (Appointment of Individual as Claimant's Representative) in which he designated Joseph R. Moore as his representative.  In December 2014, the Board received a motion from Joseph R. Moore to withdraw as the Veteran's representative.  He explained that the Veteran had explicitly informed him that he no longer desired his representation and had ended their attorney/client relationship.  In March 2015, the Board sent the Veteran a letter clarifying his representation and explaining his options in obtaining further representation or in representing himself.  The Veteran did not respond to this letter within 30 days of the date of the letter.  In May 2015, the undersigned found good cause in Joseph R. Moore's motion to withdraw as the Veteran's representative.  Therefore, the Board recognizes that the Veteran is proceeding in this appeal as pro se.    

The issue(s) of entitlement to a TDIU prior to May 11, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, PTSD has been productive of total occupational and social impairment for the entire appeal period.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for PTSD for the entire period on appeal is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling prior to May 11, 2012, and as 70 percent disabling since May 11, 2012.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).    

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

In an August 2014 Memorandum Decision, the Court found that for the period prior to May 11, 2012, although the Board "purported to compare the severity, frequency, and duration of [the Veteran's] symptoms against the severity, frequency, and duration of the symptoms listed in the criteria for a 70% evaluation, it did not actually do so."  The Court explained that "[m]erely stating, as the Board did in this case, that certain symptoms are 'contemplated in the current rating,' while others are not, is not a sufficient substitute for the comparison mandated by Vazquez-Claudio because such a statement does not elucidate why the Board considered the symptoms the veteran actually displayed to be less severe, less frequent, or of a shorter duration than those listed in the criteria for a 70% evaluation."  Further, the Court indicated that "the Board clearly erred in finding that [the Veteran] did not have suicidal ideation prior to May 11, 2012," as the evidence contained "medical records and lay statements reflecting suicidal ideation, including with plan and intent, at various times during that period."  Finally, the Court determined that "the Board did not analyze or even mention [the Veteran's] violent behavior, easy provocation, self-medication with alcohol, and homicidal ideation" and that the Board "did not discuss [the Veteran's] level of occupational and social impairment at all."  

Regarding the period since May 11, 2012, the Court found that the Board's analysis was "based entirely on the May 2012 VA examiner's conclusion as to the level of occupational and social impairment, which the Board accepted without considering or discussing the PTSD symptoms noted by the examiner."  Specifically, the Court noted that the May 2012 examination report "reflect[ed] numerous symptoms-including gross impairment in thought processes toward his Vietnamese neighbors, persistent shadow-like visual hallucinations, grossly inappropriate behavior such as physical violence towards his ex-girlfriend, and suicidal and homicidal ideation-that are expressly listed in the criteria for a 100% evaluation and thus considered by VA to be indicative of total occupational and social impairment."  

Therefore, in light of the Court's findings and upon further review, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, the Veteran's PTSD, which was manifested by suicidal ideation, homicidal ideation, gross impairment in thought processes, and grossly inappropriate behavior, most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.  


ORDER

For the entire appeal period, a rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The Board notes that a June 2013 rating decision granted a TDIU, effective May 11, 2012.  In September 2013, the Veteran expressed disagreement with the denial of the TDIU prior to May 11, 2012.  As the Veteran has filed a timely notice of disagreement with the June 2013 rating decision, the Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to a TDIU prior to May 11, 2012 so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


